COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 MANDI JOY MCDANIEL,                                             No. 08-14-00138-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                              109th District Court
                                                 §
 THE STATE OF TEXAS,                                          of Andrews County, Texas
                                                 §
                        Appellee.                                    (TC # 6271)
                                                 §

                                  MEMORANDUM OPINION

       Mandi Joy McDaniel appeals her conviction of murder. Finding that Appellant does not

have a right to appeal, we dismiss the appeal.

       Appellant was indicted for one count of capital murder (Count I) and one count of felony

murder (Count II). She waived her right to a jury trial and entered a negotiated plea of guilty to

the lesser included offense of murder in exchange for the State’s agreement to dismiss Count II.

The trial court found Appellant guilty and assessed her punishment at imprisonment for a term of

forty years in accordance with the plea bargain. The trial court also signed an order granting the

State’s motion to dismiss Count II. The record reflects that Appellant waived her right to appeal.

Despite having waived the right to appeal, Appellant filed a written notice of her intent to appeal.

       Rule 25.2(d) of the Texas Rules of Appellate Procedure requires the trial court to certify

the criminal defendant's right of appeal under Rule 25.2(a)(2). TEX.R.APP.P. 25.2(a)(2) and (d).
The trial court entered a written certification as required by Rules 25.2(a)(2) and 25.2(d). The

certification reflects that the appeal “is a plea-bargain case, and the Defendant has NO right of

appeal.” Further, the court certified that “the defendant has waived the right of appeal.” In a

plea-bargain case, a defendant may appeal only those matters raised by written motion and ruled

on before trial, or after getting the court’s permission to appeal. TEX.R.APP.P. 25.2(a)(2). The

record reflects that Appellant entered a negotiated guilty plea and the trial court followed the

plea bargain.   Further, Appellant waived the right of appeal.         The Clerk’s Office notified

Appellant’s counsel that the certification reflects that Appellant has no right of appeal in this

case and requested a response addressing whether appellant has a right of appeal. Appellant’s

counsel has filed a response confirming that Appellant does not have a right to appeal. Based on

the trial court’s certification and the record before us, we dismiss the appeal.


August 13, 2014
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                -2-